DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the specimen, or that result from diffusion and desorption out of the wall of the test chamber or the specimen” (underline portions added for emphasis).  The claim later recited “the fitting function F(t) comprises an estimated decreasing background signal representative of signals that would be measured during evacuation of the test chamber and that would not result from a leak in the specimen”.  The examiner finds the limitation “that would not result from a leak in the specimen” contradictory to the recitation that a fitting function F(t) which represents gas proportions in the measuring signal M(t) that result from diffusion out of the specimen, or that result from diffusion and desorption out of the specimen, as defined by the claim in the alternative.  How can the function represent diffusion out of the specimen but not result from leaking out of the specimen?  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (2002/0000117) in view of Gebele et al. (6,857,307) further in view of Watanabe et al. (9,857,264).
 
With respect to claim 1, McCoy et al. teaches in Fig. 1 the structure for performing a method for detecting a leak in a specimen (10) contained in a test chamber (12), the method comprising the following steps: positioning (as seen in Fig. 1) the specimen (10) in the test chamber (12); evacuating the test chamber (via 14); measuring (via 20) a partial pressure of gas (that has escaped the specimen 10) within the test chamber (12) as a measuring signal M(t) (i.e. curve B over time starting a t0-t6) during the evacuation of the test chamber (12 via pump 14); forming a differential signal D between a progress of the measuring signal  (i.e. curve B)  over time t (as seen in Fig. 2) and a fitting function including a term t-n (i.e. a fitting function used to create line L, in Fig. 3), where n is a positive rational number (as taught by the disclosed preferred fitting function of least squares [0035]); and judging (via a comparison step between a bump height to a control value) a presence of a leak in the specimen based on the differential signal D [0033].
McCoy et al. remains silent regarding the fitting function F(t) which represents gas proportions in the measuring signal M(t) that result from diffusion out of the wall of the specimen, wherein the fitting function F(t) comprises an estimated decreasing background signal representative of signals that would be measured during evacuation of the test chamber and that would not result from a leak in the specimen.
Gebele et al. teaches a similar method that includes a fitting function F(t) (represented by an increasing pressure p2 in interspace 3 between a specimen 2 under testing and a container 22)  
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the fitting function of McCoy et al. to include the diffusion monitoring characteristics as taught by Gebele et al. because Gebele et al. teaches such a modification allows for simple pressure measuring regardless of the gas selected, Col. 2 lines 44-59, thereby simplifying leak detection as taught in McCoy et al.
McCoy et al. as modified Gebele et al. remains silent regarding the fitting function F(t) comprises an estimated decreasing background signal representative of signals that would be measured during evacuation of the test chamber and that would not result from a leak in the specimen.
Watanabe et al. teaches a similar method that includes a fitting function F(t) (a time integration that takes into account background signals, Col. 3 line 61 to Col. 4 line 25, used to reduce the background signal to evaluate a leak from a specimen, Col. 6 lines 10-36) comprises an estimated decreasing background signal representative of signals that would be measured during evacuation of the test chamber (i.e. background signals related to  and that would not result from a leak in the specimen (i.e. for example impurity gas that enters the test chamber during opening and closing or gas absorbed or adhered to surfaces of the test chamber, Col. 14 lines 38-64).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of McCoy et al. to include the analytical steps that 

With respect to claim 3, McCoy et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the specifics of the n is greater than or equal to 1.
However, since the general variables are taught by McCoy et al in view of Gebele, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation such that n is greater than or equal to 1, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such a modification improves upon the detection of a leak by optimizing equations using the known variables as detected over time.

With respect to claim 4, McCoy et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the specifics of the n=2, so that the fitting function includes the term 1/t2 .
However, since the general variables are taught by McCoy et al in view of Gebele, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation such that n is 2, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


With respect to claim 5, McCoy et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the fitting function is 
    PNG
    media_image1.png
    69
    166
    media_image1.png
    Greyscale
, where both a and c are constant numbers.
However, since the general variables are taught by McCoy et al in view of Gebele, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation using the known variables as taught by McCoy et al in view of Decker in the fitting of the line, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such a modification improves upon the detection of a leak by optimizing equations using the known variables as detected over time.

With respect to claim 6, McCoy et al. teaches in Fig. 1 the structure for performing the method wherein the fitting function F(t) is calculated for a predetermined period (between to and t6) during the measurement (as the curve B is the product of measured data during evacuation).

With respect to claim 7, McCoy et al. teaches in Fig. 1 the structure for performing the method wherein the period is in the range from about 1 to 5 seconds (as indirectly taught in Fig. 2).

With respect to claim 8, McCoy et al. as modified by Gebele et al. teaches in Fig. 1 the structure for performing the method wherein the fitting function as modified (by McCoy) is calculated for a second measuring signal M(t2) at a new point in time t2 after a first measuring signal M(t1) at a first point in time t1, where t2>t1 (as McCoy teaches in Fig. 6, measuring times collected sequentially as pressure changes increase while the disclosed fitting function takes into account the desorption rate from the chamber walls and specimen walls).

With respect to claim 9, McCoy et al. teaches all that is claimed in the above rejection of claim 1, including wherein the judging of the presence of a leak in the specimen is made based on the differential signal D [0033] when a vacuum is created, but remains silent regarding the specific value being a pressure in the test chamber being less than 1 mbar.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the specific pressure of the vacuum to be less than 1 mbar, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such a modification ensures a proper vacuum has been created before leak determination occurs.

With respect to claim 10, McCoy et al. teaches all that is claimed in the above rejection of claim 1, including wherein the judging of the presence of a leak in the specimen is made based on the differential signal D [0033] as comparted to a control value, but remains silent regarding a 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the disclosed control value to be as soon as the differential signal D is greater than M(t)/100, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such a modification ensures the determination that a leak has occurred is accurate based on the control value being related to what is being measured.

With respect to claim 11, McCoy et al. teaches all that is claimed in the above rejection of claim 3, but remains silent regarding the specifics of the n is an integer.
However, since the general variables are taught by McCoy et al, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation such that n is an integer, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such a modification improves upon the detection of a leak by optimizing equations using the known variables as detected over time.

With respect to claim 12, McCoy et al. teaches in Fig. 1 the structure for performing the method wherein the period is about 2 seconds, insofar as how “about” is structurally defined.


However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the specific pressure of the vacuum to be less than 0.1 mbar, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such a modification ensures a proper vacuum has been created before leak determination occurs.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (2002/0000117) in view of Gebele et al. (6,857,307) and further in view of Watanabe et al. (9,857,264).

With respect to claim 2, McCoy et al. teaches in Fig. 1 the structure for performing a method for detecting a leak in a specimen (10), the method comprising the following steps: measuring (via 20) a partial pressure of gas (that has escaped the specimen 10) as a measuring signal M(t) (curve B) over time (t0-t6) during testing; forming a differential signal D between a progress of the measuring signal M(t)  (i.e. curve B) and a fitting function including a term t-n (i.e. a fitting function used to create line L, in Fig. 3), where n is a positive rational number (as taught by the disclosed preferred fitting function of least squares [0035], where n is a positive 
McCoy et al. remain silent regarding the step of evacuating the specimen, measuring the partial pressure in the specimen and the fitting function F(t) which represents gas proportions in the measuring signal M that result from diffusion out of the wall of the specimen; wherein the fitting function F(t) comprises an estimated decreasing background signal representative of signals that would be measured during evacuation of the test chamber and that would not result from a leak in the specimen.
Gebele et al. teaches a step of evacuating a specimen (2 via a pressure differential), measuring (via pressure sensors 30 and 31) the partial pressure in the specimen (2) and a fitting function F(t) (i.e. pressures as they change over time) which represents gas proportions in the measuring signal M(t) that result from diffusion out of the wall (Abstract) of the specimen (2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the fitting function of McCoy et al. to include the diffusion monitoring characteristics as taught by Gebele et al. because Gebele et al. teaches such a modification allows for simple pressure measuring regardless of the gas selected, Col. 2 lines 44-59, thereby simplifying leak detection as taught in McCoy et al.
Because both McCoy et al. and Gebele teach a method for detecting a leak, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the testing steps of McCoy et al. with those taught by Gebele et al. such that the specimen is evacuate and measured as taught by Gebele et al. to achieve the predictable result of determining a leak as such a modification allows for direct testing of the specimen via a simple manner.

Watanabe et al. teaches a similar method that includes a fitting function F(t) (a time integration that takes into account background signals, Col. 3 line 61 to Col. 4 line 25, used to reduce the background signal to evaluate a leak from a specimen, Col. 6 lines 10-36) comprises an estimated decreasing background signal representative of signals that would be measured during evacuation of the test chamber (i.e. background signals related to  and that would not result from a leak in the specimen (i.e. for example impurity gas that enters the test chamber during opening and closing or gas absorbed or adhered to surfaces of the test chamber, Col. 14 lines 38-64).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of McCoy et al. to include the analytical steps that take into account background signals as taught by Watanabe because such a modification provides a more enhanced and reliable method for leak testing, Col. 6 lines 64-67.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Armentrout et al. (5,553,483) teaches a similar method that test leaks in a speciment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW G MARINI/Primary Examiner, Art Unit 2853